Citation Nr: 1614928	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-49 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for gout.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from February 1994 to September 1998.  He appeared at a Travel Board hearing in April 2011.  A transcript is of record. The claim was remanded in September 2013 for evidentiary development, and all actions required by the remand have been accomplished.    


FINDING OF FACT

Gout is productive of several non-incapacitating exacerbations per year manifesting as foot and heel pain; definite impairment of health or any incapacitating episodes of gout in the joints or other systems has not been shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for gout have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Codes (DCs) 5002, 5017 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  "Staged ratings" are also appropriate in any initial rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  For reasons discussed in greater detail below, the Veteran is not entitled to a higher rating in this case for any portion under appeal, and a "staged rating" is not appropriate.  

In determining the rating, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the veteran the reasons and bases utilized in the Government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

The basis of the rating is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45. 

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

In September 2008, the Veteran filed a claim for an increased rating arguing, essentially, that his gout had worsened in severity beyond what was contemplated by the assigned 20 percent rating.  For reasons discussed below, the Board concludes that the evidence does not support his claim.  

Gout is rated under DC 5017, which specifies that a rating under DC 5002 (rheumatoid arthritis) should be applied.  Specifically, in order to get the next higher 40 percent rating, the evidence would need to show that he has symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating episodes occurring three or more times a year.  

Chronic residuals such as limitation of motion or favorable or unfavorable ankylosis are to be rated under the appropriate diagnostic codes for the specific joints involved.  Where the limitation of motion of the specific joint or joints involved is noncompensable (0 percent) under the diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Such ratings of chronic residuals under DC 5002 are to be combined, not added.  

VA clinical records document complaints of joint pain and diagnoses of gout.  In a December 2013 examination, the Veteran was noted to take medicine, to include narcotics "on occasion," as a way to manage pain associated with the condition.  The examiner noted that there was no weight loss or anemia associated with the gout, with the sole manifestation being pain in the bilateral feet and toes flaring up to ankle.  The Veteran reported one episode of left knee pain associated with his gout; however, medication was prescribed and the pain in that joint never returned.  The gout was described as not being productive of limitation of motion, with no other systems or joints being associated with the disability.  Joint deformity was not found on examination.  

With respect to this issue of exacerbations of the gout, the examiner noted that "4 or more" will occur per year; however, it was expressly noted that such exacerbations were non-incapacitating in nature.  Incapacitating episodes of gout were specifically found not to occur, and the Veteran had no scarring associated with the gout disability.  As far as functional impairment, it was noted that there was some occasional need for a cane to assist with ambulation, and that if painful flare-ups occurred in the morning hours, he would wait until pain subsided until he reported to work.  The gouty arthritis produced metatarsalgia (i.e. pain and inflammation in the foot), with no evidence of "weak foot" or neurological abnormality.  There was no evidence of residual disability such as ankylosis or limitation of motion in any of the joints.  

With specific respect to "definite impairment of health objectively supported by examination findings," the evidence does not support such a finding.  Indeed, the Veteran had no reported anemia or weight loss associated with his gout, and there is no record of any extended physical therapy sessions or inpatient hospitalization which would suggest, even potentially, the existence of a disability arising to the level of a "definite impairment of health" confirmed by objective evidence demonstrated in examination findings.  

The record reflects that the Veteran has experienced pain which required that he take time off of work until the pain subsided; however, medication has been effective in controlling symptoms outside of the feet and heels, and when the pain is disruptive of the Veteran's movement, he is able to engage in locomotion with only an occasional need for a cane.  Regarding incapacitating episodes, it has been documented that no such episodes exist.  Even when the pain flares to a higher level of severity, it manifests solely in the feet (extending to the heel) and is not productive of incapacitation.  

Functional impairment associated with the Veteran's gout is minimal and, as noted, is limited to occasional cane usage and some late reporting to work as a consequence of foot pain.  There has not been any demonstrated incoordination, weakness, or fatigability associated with the condition.  Indeed, the 2013 examiner expressly found that there was no "weak foot" present, no limitation of motion in any joint (even when considering the more severe presentation of a flare-up), and no other impact of gout save for pain in the feet and occasionally into the ankles.  Therefore, the medical evidence does not support a higher rating.  

The Board has also considered the Veteran's statements and sworn testimony that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's gout has been provided by the medical personnel who have examined him during the current appeal and who have rendered a pertinent opinion in conjunction with the evaluation.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.

The Board has also considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as joint pain and the need for medication, are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as impairment of health, incapacitating episodes, and chronic residuals.  Mauerhan, 16 Vet. App. at 443.  Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his gout is more severe than is reflected by the assigned rating.  

In view of the circumstances, the Board finds that the rating schedule is adequate and referral for extraschedular consideration is not needed under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim (to include downstream issues such as entitlement to a higher rating and/or effective date).  Indeed, those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted. Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006).

In this case, the Veteran was informed about the information and evidence not of record that was necessary to substantiate his claim for a higher rating with the coterminous issuance of both the statement of the case and the rating decision in October 2009.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of the due process notice, and the Veteran expressly presented testimony regarding his allegations of a worsening of his service-connected disability in April 2011.  

The Board has obtained outstanding treatment records, and a re-adjudication of the Veteran's contentions occurred in January 2014 following this development.  Therefore, he has demonstrated actual knowledge of how to substantiate his claim for a higher rating, and there is no prejudice associated with a lack of a separate VCAA notice letter being dispatched to him prior to the RO's initial adjudication of this appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim for a higher rating, all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records.  He was afforded a comprehensive VA examination to address his contentions, and the report of this examination is adequate to resolve the issue on appeal.  There is no indication of any additional relevant evidence that has not been obtained, and thus, there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2015).

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A rating in excess of 20 percent for gout is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


